GLICKSTEIN, Judge,
concurring:
I concur with the panel’s conclusion that the petition is legally sufficient. These petitions place conscientious trial judges who believe themselves to be fair and impartial in a difficult position. They must— having been accused of doing or saying something that is interpreted by an accused as evidence of prejudice or pre-judgment— coolly and dispassionately review the legal sufficiency of the accused’s petition to disqualify. There must be a terrible temptation on the part of the trial judge, faced with that situation, to defend his or her fairness. It seems only natural to do so.
Our luxury is being separated from the incident and coolly viewing the record and the law with the assistance of a bright staff attorney. The trial judge has neither advantage.
Our conclusion is not a comment on the fairness of the trial judge, but on the legal sufficiency of the petition.